Citation Nr: 0513985	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-24 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1948 to August 
1952.

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from an April 2001 decision by the RO in Boston, 
Massachusetts.  

The Board notes that in the veteran's notice of disagreement 
he indicated that he was only disagreeing with the denial of 
service connection for the low back disorder.  Accordingly, 
the issue on appeal is as stated on the title page of this 
remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The veteran contends that he currently has a low back 
disorder that was caused by an in-service injury, to include 
his 65 jumps as a paratrooper.  His DD 214 shows that his 
military qualifications included airborne infantry training 
and that he earned the Parachute/Glider Badge.   

The only service medical record available for review was the 
veteran's August 1952 separation examination report that 
noted his spine to be clinically normal.  His other records 
are presumed to have been lost in a fire at the National 
Personnel Records Center in 1973.  The Board finds that the 
RO has made numerous attempts to obtain these records.  In an 
attempt to reconstruct the records, the veteran identified 
receiving treatment for his lower back during the summer of 
1951 at Fort Bragg Main Hospital.  A daily sick report was 
obtained reflecting only that the veteran was on sick call on 
July 16 in the line of duty with a final disposition date of 
July 17, 1951.  

In a May 1999 letter, the veteran's sister stated that to her 
knowledge she had never known her brother to have sustained 
any back injury or complained of any back problems prior to 
entering the service in 1948.

A VA examination conducted in December 2000, the veteran 
complained of back pain.  He said that he was a paratrooper 
in the U.S. Army and that following jumps he experienced low 
back pain.  He was not seen by a physician and did not 
require any specific treatment or workup.  As a civilian he 
worked in construction and then as a firefighter for 27 
years.  He was diagnosed with a low back disorder.  In view 
of the veteran's history of numerous parachute jumps, the 
Board finds that a medical opinion concerning etiology is 
appropriate in this case.  38 U.S.C.A. § 5103A(d) (West 
2002).

Accordingly, the case is remanded to the RO for the following 
actions:

1.  A VA examination should be conducted 
by an orthopedist in order to determine 
the severity, nature and etiology of any 
disability involving the low back.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination.  The examiner is also 
requested to obtain a detailed clinical 
history from the veteran of any in-
service and post-service back injury and 
treatment.  All tests and any specialized 
examinations deemed necessary should be 
performed. 
  
Following the examination, the examiner 
is requested to render an opinion as to 
whether it is as likely as not (50 
percent probability or greater) that any 
current low back disability, if 
diagnosed, is related to service, to 
include the veteran's numerous parachute 
jumps.  A complete rationale for any 
opinion expressed should be included in 
the report.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
in order

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


